365 S.W.3d 847 (2012)
Kay YOST, Appellant,
v.
JERED CUSTOM HOMES, Appellee.
No. 05-11-01589-CV.
Court of Appeals of Texas, Dallas.
April 23, 2012.
David Gibson, Desoto, for Appellant.
William E. Reid, John M. Frick, Jacqueline Montejano, Reid & Dennis, P.C., Dallas, for Appellee.
Before Justices BRIDGES, FRANCIS, and LANG.

OPINION
Opinion By Justice BRIDGES.
The Court has before it appellee's March 28, 2012 motion to dismiss. Appellant did not file a response to the motion. We agree with appellee that this appeal was untimely filed and dismiss for lack of jurisdiction.
To invoke this Court's jurisdiction, a party must file a timely notice of appeal. See TEX.R.APP. P. 25.1(b). A notice of appeal must be filed within thirty days of the date of judgment if no motion for new trial is filed or within ninety days of the date of judgment if a motion for new trial is filed. See TEX.R.APP. P. 26.1.
The judgment being appealed was signed on September 12, 2011. Appellant filed a motion to reinstate on October 20, 2011, which the trial court granted on November 9, 2011. However, because appellant did not file her motion to reinstate within thirty days of the trial court's order of dismissal, the trial court no longer had jurisdiction to grant that motion. TEX.R. CIV. P. 165a(3). Because no timely motion for reinstatement or new trial was filed, appellant's notice of appeal was due on October 12, 2011. However, appellant did not file her notice of appeal until November 18, 2011.
Yost's notice of appeal failed to invoke this Court's jurisdiction because it was untimely filed. Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.APP. P. 42.3(a).